101 F.3d 696
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Cynthia Chapman REAVIS, Defendant-Appellant.
No. 96-4417.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1996.Decided Nov. 18, 1996.

Aaron E. Michel, Charlotte, North Carolina, for Appellant.  Mark T. Calloway, United States Attorney, Brian L. Whisler, Assistant United States Attorney, Charlotte, North Carolina, for Appellee.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's revocation of her probation imposed for conspiracy to defraud through the use of forged and counterfeit instruments.  We affirm.


2
Appellant contends that the alleged violations:  (1) are not supported by sufficient evidence;  (2) are insufficient to justify a revocation of probation;  or (3) are related to a condition of probation which is itself an abuse of discretion.  Addressing the first two claims, our review reveals sufficient evidence to conclude that the alleged violations did in fact occur and that the district court did not abuse its discretion in revoking Appellant's probation for the stated reasons.


3
Addressing the final claim, Appellant argues that requiring a total abstinence from alcohol as a condition of probation is an abuse of discretion and her violation of this condition cannot be used to justify the revocation.  We find this argument to be unconvincing.   See United States v. Wesley, 81 F.3d 482 (4th Cir.1996) (finding that requiring abstinence from alcohol as a condition of supervised release does not constitute an abuse of discretion where the appellant has a history of alcohol abuse).*  Accordingly, we affirm the district court's order revoking Appellant's probation.  We dispense with oral argument because the facts and legal conten tions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 While Appellant's history with alcohol is not as severe as that of the appellant in Wesley, we are not prepared to say that the district court's imposition of the condition was an abuse of discretion